GIORDANO, HALLERAN & CIESLA, P.C.
Martin J. Feinberg (mfeinberg@ghclaw.com)
Christopher J. Marino (cmarino@ghclaw.com)
1250 Broadway, 36th Floor
New York, NY 10001
(212) 235-7291
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    -------------------------------------X

LOUIS VUITTON MALLETIER SOCIETE PAR
ACTIONS SIMPLIFIEE (SAS),

                                                            Civil Action No.

                                                             21 CV 04246

                              Plaintiff,

        -against-

VARIOUS JOHN DOES, JANE DOES, and
XYZ COMPANIES,

                              Defendants.
  -------------------------------------------------------------X

                              PRELIMINARY INJUNCTION ORDER

       This action having been commenced by the filing of a Complaint by Louis Vuitton

Malletier societe par actions simplifiee (SAS) ("Louis Vuitton") on May 12, 2021 against

Various John Does, Jane Does and XYZ Companies located at Meyers Parking Garage, 141 W.

43rd Street, New York, NY 10036 and 146 W. 44th Street, New York, NY 10036 and by an

Amended Complaint on June 17, 2021, against additional Various John Does, Jane Does and

XYZ Companies located at City Parking Garage, 260 W. 54th Street, New York, NY 10019

(hereinafter collectively referred to as "Defendants"), alleging acts of trademark infringement

and trademark counterfeiting of the Louis Vuitton Trademarks (as defined hereafter below),
including, inter alia, claims for false designation of origin, trademark dilution, unfair

competition, injury to business reputation, and false and deceptive business practices, and copies

of the Summonses, Complaint, Amended Complaint, Seizure Orders, Declarations of Counsel

having been served upon Defendants during the civil seizures that occurred at each of the above

locations on May 18, 2021 and June 22, 2021, respectively.

       The Court has considered the Complaint, Amended Complaint, both of Louis Vuitton's

Order to Show Cause applications, the accompanying Declarations and Confirmation of

Execution of Seizure Orders and Defendants' failure to retain counsel or personally appear at the

hearings on May 25, 2021 and June 29, 2021, despite being provided further notice of the June

29th hearing date.

       It further appears that Defendants' counterfeiting and infringement of the Louis Vuitton

Trademarks in violation of 15 U.S.C. §1114 will continue unless further restrained by Order of

this Court.

       Accordingly, the Court concludes as a matter of law:

        1.      The Court has jurisdiction over the subject matter of all claims in this action and

over Plaintiff Louis Vuitton and Defendants;

       2.       Louis Vuitton has established a prima facie case of ownership of the Louis

Trademarks;

       3.       Louis Vuitton is likely to prevail on the merits of this action in showing that

Defendants are counterfeiting and infringing the Louis Vuitton Trademarks in violation of 15

u.s.c. §1114;
       4.       Defendants' actions have caused and will continue to cause immediate and

irreparable harm, loss, and damage before a full trial on the merits can be held, in that monetary



                                                  2
compensation will not afford adequate relief to Louis Vuitton for Defendants' continuing acts of

trademark counterfeiting and infringement;

        5.      The harm to Louis Vuitton from the denial of this request for a Preliminary

Injunction would outweigh the harm to the legitimate interests of Defendants against whom the

Order would be issued and to any third parties;

       6.       The public interest would best be served by granting this Preliminary Injunction

prior to a full trial on the merits or a default judgment against Defendants.

       NOW THEREFORE, it is hereby ORDERED as follows that:

       1.       Defendants and their respective principals, officers, agents, servants, employees,

and attorneys, and all person acting in active concert and participation with them are hereby

restrained, enjoined, pending the termination of this action from:

                (a)    From using Louis Vuitton's federal registered trademarks, including, but

not limited to those detailed below (hereinafter collectively referred to as the "Louis Vuitton

Trademarks"):

   Mark                Reg.No.       Reg. Date          Class & Goods/Services
                                             .. .
                                   1'(tf1,Qlll� V!JlcTJ"O}fi•JfordJftaiff
LOUIS VUITTON          1,045,932     08/10/1976         IC 018: Luggage and ladies' handbags.

LOUIS VUITTON          1,990,760     08/06/1996         IC 014: Watches and straps for wrist watches.

                                                        IC 016: Catalogues featuring luggage and travel
                                                        accessories, bags, small leather goods and garments;
                                                        notebooks, anthologies and pamphlets referring to
                                                        travel; calendars; telephone indexes; fountain pens,
                                                        ballpoint pens, nibs, covers for pocket and desk diaries,
                                                        and checkbook holders.

                                                        IC 18: Trunks; traveling trunks; suitcases; traveling
                                                        bags; luggage; garment bags for travel; hat boxes for
                                                        travel; shoe bags for travel; umbrellas; animal carriers;
                                                        rucksacks; haversacks; leather or textile shopping bags;
                                                        beach bags; handbags; vanity cases sold empty; attache
                                                        cases; tote ba s, travel satchels; clutch ba s; briefcases�


                                                    3
       2.      Defendants, their principals, officers, agents, servants, employees and attorneys

and all person acting in active concert or participation with them are hereby enjoined from

transferring, discarding, destroying or otherwise disposing of the following cm-rently in the

possession, custody or control of Defendants:

               (a)     All goods bearing any unauthorized reproductions, counterfeits, copies,

and/or colorable imitations of the Louis Vuitton Trademarks, or any words, marks or designs

substantially indistinguishable therefrom;

               (b)     All labels, patches, stickers, decals, wrappers, badges, emblems,

medallions, charms, boxes, containers, cans, cases, receptacles, hangtags, documentation,

packaging of any type or nature, and all advertisements, catalogs, price lists, and promotional

materials, bearing any unauthorized reproductions, counterfeits, copies and/or colorable

imitations of the Louis Vuitton Trademarks or any markings substantially indistinguishable

therefrom, and all plates, tools, dies, molds, and machinery and other means of making the same

along with all raw materials and any works-in-progress; and

               (c)     All business records, including but not limited to, all invoices, customs

and shipping documents, ledgers, invoices, receipts, pm-chase orders, customer and supplier lists,

artwork, designs, sketches, storage and leasing records, correspondence, computerized data

records, computer hard drives, back-up tapes, and other storage media, the originals of which

shall likewise be seized and sequestered, detailing:

                       1.     Defendants' importation, design, manufacture, order, req:ipt,

distribution, or sale of goods bearing the Louis Vuitton Trademarks or unauthorized

reproductions, copies, counterfeits, and colorable imitations thereof; and




                                                 11
                       ii.     Defendants' importation, design, manufacture,order, receipt,

distribution, or sale of any labels, patches,stickers, decals, wrappers, badges, emblems,

medallions, charms, boxes, hangtags, packaging of any type or nature, and all advertisements,

catalogs, price lists, guarantees, and promotional materials, bearing the Louis Vuitton

Trademarks or unauthorized reproductions, copies, counterfeits, and colorable imitations thereof

and all plates, tools, dies, molds, and machinery and other means of making the same along with

all raw materials and/or works-in-progress.

        3.      The parties may take immediate and expedited discovery, limited to document

requests and inten-ogatories, without regard to the limitations set forth in Rules 30, 33, 34 of the

Federal Rules of Civil Procedure.

        4.      The Seizure Orders executed on May 18, 2021 and June 22, 2021 are hereby

confirmed, and the counterfeit goods seized pursuant to the Court's Seizure Orders may be

destroyed after providing ten (10) days' notice to the United States Attorney for the Southern

District of New York, pursuant to 15 U.S.C. §1118.

        5.      Service of this Order by first class mail to the Defendants at their last known

home or place of business addresses shall constitute sufficient service of this Order. Service

shall be deemed complete on the mailing of this Order as permitted above.

        6.      Louis Vuitton has been granted an extension until ___._e, 2021, to submit a

letter updating the Court on the status of its investigation of the identities of all Defendants

and/or discussions therewith and its plan with respect to the further amendment of the complaint
                               The Court will hold a conference on August 12, 2021 at 11:00 a.m. to
and the like.
                               discuss the status of this case.
DATED: New York, NY
             ____
              June 29 ,2021


                                               UNITED STATES DISTRICT JUDGE

                                                  12
